Citation Nr: 9932478	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-47 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral tinnitus and 
a left ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
January 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), denying the veteran service connection 
for tinnitus and a left ear hearing loss.

This case was previously before the Board and in August 1998 
was remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.


FINDING OF FACT

No competent (medical) evidence has been submitted tending to 
show that bilateral tinnitus and/or left ear hearing loss is 
linked to service.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for bilateral tinnitus and/or a left ear 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if the condition 
is manifested to a compensable degree within a year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Notwithstanding this, the 
threshold question, which must be decided in any case, is 
whether the veteran has met his burden of submitting evidence 
of a well-grounded (i.e. plausible) claim.  If not, the claim 
must fail and there is no duty to assist him in its 
development.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  When, as in 
this case, the issue involves a question of medical diagnoses 
or causation, medical evidence is required to make the claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 609 (1993).  
Lay statements by the veteran regarding questions of medical 
diagnoses and causations are not sufficient to establish a 
well-grounded claim, as he is not competent to offer medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summation, according to a decision of the Court, a well-
grounded claim requires competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

With the above in mind, the Board notes that the veteran 
contends that he has bilateral tinnitus and left ear hearing 
loss, which stems from exposure to acoustic trauma in 
service.  Specifically, he avers that these disorders were 
caused by the refusal, apparently of his superiors, to allow 
him to wear hearing protection while on the rifle and pistol 
ranges.

The veteran's service medical records are scant and consists 
only of a report of an April 1968 medical examination for 
service entrance and a single outpatient treatment record 
dated in January 1973 showing evaluation and treatment for 
viral gastroenteritis.  The veteran's medical examination for 
service entrance shows that the veteran's ears and hearing 
were evaluated and no pertinent abnormalities were found.

No additional service medical records pertaining to the 
veteran are available.  The United States Court of Appeals 
for the Federal Circuit (hereinafter Circuit Court) held in 
Hayre v. West, No. 98-7046 (Fed. Cir. August 16, 1999) that 
when service medical records are missing and the VA has made 
only a single request for these records, it has committed 
procedural error.  Unlike the circumstances in Hayre, the 
Board notes that here the RO has made several unsuccessful 
attempts to obtain the veteran's complete service medical 
records.  The RO also notified the veteran that his service 
medical records were incomplete and that he should provide 
copies of any service medical records in his possession as 
well as alternative forms of evidence to support his claims.  
No further information has been received from the veteran.

The record in its entirety shows no complaints or findings of 
tinnitus and/or hearing loss prior to the veteran's initial 
VA examination in November 1994.  On this examination the 
veteran informed his examiner that on his medical examination 
for service separation, he was retested for hearing problems 
2 or 3 times because he was "failing the test."  He stated 
that he has experienced a progressively gradual hearing loss.  
He reports significant noise exposure to weapons in service 
and subsequent to service attributable to his civilian 
occupation as a police officer and his use of power tools.  
Tinnitus, stemming from an absence of hearing protection 
while on the firing range at Ft. Gordon, Georgia, in 1968, 
was also reported.  The veteran stated that ringing in his 
ears has been constant since 1968 and that he did seek 
treatment for tinnitus both in service and subsequent 
thereto.  Following audiological testing, the veteran was 
found to have, with respect to his left ear, moderate 
sensorineural hearing loss at test frequencies above 2,000 
hertz.

The Board recognizes the veteran currently has bilateral 
tinnitus and left ear hearing loss.  However, the record 
contains no competent evidence connecting either the 
veteran's hearing loss or tinnitus with his military service.  
Lay statements from the veteran alone are not sufficient to 
establish a well-grounded claim for service connection.  
While the veteran is competent to report observable symptoms, 
such as noise in his ears, he is not shown to be competent to 
diagnose such noise as tinnitus or to determine that current 
tinnitus is related to symptoms he experienced in service 
from exposure to acoustic trauma therein.  Furthermore, as 
the veteran's left ear hearing loss is not documented in the 
available service medical records, not shown within a year 
after service or for many years later, the service-connected 
claim would only be well grounded, similarly to the claim for 
tinnitus, if there were medical evidence linking the current 
left ear hearing loss to remote events of service.  Caluza, 
Supra.  Here, no medical evidence of causality has been 
submitted by the veteran and his own lay statements are not 
competent with regard to the etiology of his current hearing 
loss.

Without competent medical evidence relating the veteran's 
current tinnitus and left ear hearing loss to service, the 
veteran's claims for service connection for these 
disabilities are not well grounded.  Accordingly, the 
veteran's claims for service connection for bilateral 
tinnitus and left hearing loss must be denied.

In order to make these claims well grounded, he must submit 
competent medical evidence showing that his present bilateral 
tinnitus and left ear hearing loss are attributable to 
service.


ORDER

The claims for service connection for bilateral tinnitus and 
left ear hearing loss are denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

